Name: Commission Decision No 1566/86/ECSC of 24 February 1986 on iron and steel statistics
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  economic analysis;  production
 Date Published: 1986-05-28

 Avis juridique important|31986S1566Commission Decision No 1566/86/ECSC of 24 February 1986 on iron and steel statistics Official Journal L 141 , 28/05/1986 P. 0001 - 0091 Finnish special edition: Chapter 13 Volume 15 P. 0073 Swedish special edition: Chapter 13 Volume 15 P. 0073 COMMISSION DECISION N ° 0000/86/ECSC of 24 February 1986 on iron and steel statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas iron and steel statistics are essential for the Community to be able to carry out its duties laid down in Article 3 of the ECSC Treaty; Whereas this is particularly valid in view of the continuing precarious situation in the steel sector, the administration of which, in the enlarged Community, will increasingly dependent on the rapid availability of reliable data on production, raw materials and energy supply, orders received, deliveries and employment; HAS DECIDED AS FOLLOWS: Article 1 Undertakings engaged in production in the steel sector within the meaning of Article 80 of the ECSC Treaty shall be required, with effect from January 1986, to supply the Commission with the statistics listed in the Annex to this Decision (questionnaires) in accordance with the specified conditions. Article 2 In accordance with the third paragraph of Article 47 of the ECSC Treaty, fines may be imposed on undertakings which do not fulfil their obligations pursuant to Article 1 of this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.This decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1986. For the CommissionAlois PFEIFFERMember of the Commission ANNEX NOTE: The questionnaires reproduced in the Annex are supplied by the SOEC in the original size. Questionnaire 2-10 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 >TABLE> Explanatory notes for questionnaire 2-10 PRODUCTION OF CRUDE IRON I. GENERAL INFORMATION 1.The questionnaire must be completed in respect of all iron and steelworks producing iron, spiegel and high carbon ferromanganese in blast furnaces or electric iron-making furnaces. Works producing iron in cupolas de not have to complete this questionnaire, unless the iron is intended for sale as such. 2.A separate questionnaire must be completed for each works, even if several of them form part of the same company. 3.The month in questions is the calendar month. 4.Net production (lines 21-28) The production to be given under these lines must incude all the iron, spiegle, and high carbon ferromanganese from blast furnaces or electric iron-making furnaces in the works, a deduction being made for the iron, spiegel, and high carbon ferromanganese made previously in the works or bought in, which is recylced in the production units. 5.Lines 31 and 32: Record, withou distinguishin categories, the amounts of iron, spiegel and high carbon ferromanganese which are recycled, having been produced previously in the works or bought in. II. DEFINITIONS The following are the accepted definitions: 1.Iron Ferrous products containing more than 2% of carbon and which may contain either separately or together: 3% and below of phosphorus 8% and below of silicon 30% and below of manganese 10% and below of chromium 10% and below in total of other alloying elements (nickel, copper, aluminium, titanium, vanadium, molybdenum, etc.). Crude iron may be delivered in the molten state, in pigs, or as plate iron or granulated iron. 2.Spiegel (line 26) Ferrous products containing more than 6% and up to and including 30% of manganese, and more than 2% of carbon. 3.High carbon ferromanganese (line 28) Ferrous product containing more than 30% Mn and more than 2% C. The Mn content may in no case exceed 90 %. 4.N °n-alloyed crude iron This comprises crude iron groups N °s 1.1 to 4.0 in accordance with Tabel 2 of EURONORM 1-81 on the definition and classification of crude iron. The crude iron groups considered, under the terms of EURONORM 1-81, as non-alloyed can in addition contain one or more of the following alloying elements up to the limit contents given below: Chromium0,3% Nickel0,3% Titanium0,3% other alloying elements 0,1% (such as molybdenum, vanadium, tungsten, aluminium) 5.Alloyed crude iron This comprises spiegle and other alloyed crude iron under N °s 5.1 and 5.2 in Table 2 of EURONORM 1-81. For the definition of other alloyed crude iron, see details in footnote 8 to N ° 5.2 of Table 2 of EURONORM 1-91. Crude iron with contents exceeding the limit values laid down in II. 1 above (Definition: crude iron) is a ferro-alloy. See Table 1 in EURONORM 1-81 on this topic. Questionnaire 2-11 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 CRUDE STEEL PRODUCTION Explanatory notes I. GENERAL INSTRUCTIONS 1.The questionnaire should be completed for all steel works producing stele (including locally integrated steel foundries) but not for independent steel foundries. 2.A separate questionnaire should be completed for each works even if several of them belong to the same company. 3.Crude steel is considered to be those ferrous products containing up to and including 2% of carbon (except for certain non-deforming steels with a high chromium content, which may have a higher carbon content). The percentage of Fe must be higher than that of each alloying element. 4.Production should not include steel which is immediately converted into iron by recarburization (manufacture of special iron). 5.The month to be considered is the calendar month. 6.Workable days: The number of workabel days is obtained by deducing from the number of calendar days the number of Sundays and legal national holidays valid over the whole country. II. REMARKS ON THE COLUMNS AND LINES A. The lines Line 21: Ingots are steel products for rolling, forging or the manufacture of seamless tubes, obtained by casting liquid steel into an ingot mould. Faulty products recognized as such on leaving the ingot moulds and for immediate remelt must not be included. The tonnages should show the gross weight of the ingots as they leave the moulds. Line 22: The total production of continuous casting plants is the gross weight of usable semi-finished products obtained, measured at the point at which the products are removed from the casting machine after cutting and before being dressed.(1) Line 23: The production of liquid steel for casting is the gross weight of the steel delivered to the foundry. Line 40: Finished steel castings are those which are ready for sale as the leave the foundry after trimming and before any machining. Show the total production including castings for sue within the works itself for repair, maintenance, etc. Annex: Phosphoric slag is that which has a phosphorus content sufficiently high to be sold as fertilizers, possibly after having been mixed with other slag. B. The columns Columns 01 to 03: To avoid double counting Duplex steel should only be shown in the category corresponding to the furnace in which it undergoes its final process. Similarly basic furnace electric steel should not be entered twice when it is delivered directly in the molten state to acid electric furnaces. One the other hand if several steels of differing origin are mixed together in a ladle before casting the ingots, these should be recorded by furnace of origin. The AOD process, vacuum treatments, ladle treatments etc. are considered to be after-treatments subsequent to the principal steelmaking process: in these cases the crude steel should be included under the principal process. Column01: Includes L.D., L.D.A.C., O.L.P., Kaldo, Rotor, O.B.M., L.W.S., steels, etc., using pure oxygen. >TABLE> Questionnaire 2-13 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 PRODUCTION OF FINISHED ROLLED PRODUCTS AND END PRODUCTS EXPLANATORY NOTES I. GENERAL 1.To be completed by all works which manufacture products included in the Treaty (ordinary steels and special steels). 2.A separate questionnaire should be completed by each works even if several of them form part of the same company. 3.The month under consideration is the calendar month. 4.Production covers all products, including those downgraded (such as non-prime products, plate and sheet cuttings and cropped ends) but not for immerdiate remelting. 5.Production includes all products made in the works whether or not hese are for its own account. In particular all hire-rolled products should be included in production of the works where they have been made and not in that of the works which has ordered the work. 6.Hot rolled wide strip is considered to be a semi-finished product if it is rerolled or further processed into other finished steel products (a) in the same company or if it is delivered to other steel works within the Community for further processing. In this case it should not be declared in parts A and B of the questionnaire. Hot rolled wide strip is to be considered as a finished product if it is not destined for rerolling or other processing into finished steel products in the steel industry of the Community (direct utilization) or if it is exported outside the Community. In this case it should be declared as a finished product (lines 171, 172 and 173). On the other hand products obtained by further processing of hot rolled wide strip should be included in the questionnaire, even if this is only cold rolling leading to production of cold rolled wide strip which is a finished product. 7.Production in accordance with the following term should be given for each works: a)For finished products which are not further processed into end products in the same works: take the products in the state in which they are to leave the manufacturing works (in the sense of the Treaty) for delivery either to a department outside the Treaty but integrated within works (e.g. for the manufacture of tubes or cold rolled strip outside the Treaty) or to any other steel works of the same company or any other steel company, merchants or consumers. b)For finished products which are further processed into end products in the same works (e.g. cold rolled wide strip which is zinc coated): take finished products in the state in which they are immediately before the first process which characterizes their further processing into an end product (net principle). c)For end products: Subject to the note unter II.10 take the products basically in the state in which they leave the works. d)If the works receives a finished product (e.g. cold rolled wide strip, or heavy plate) which it processes (e.g. by annealing, shearing, trimming, etc.) without leaving the stage of fisnihed products, the works should not declare anything in the questionnaire so as to avoid double counting with the production declared by the supplying works. If, however, the further processing of the received finished products produces an end product (e.g. zinc coated sheet or coils) the works should declare in Part B of the questionnaire the production of the end products obtained. e)Double counting should thus be avoided in Part A of the questionnaire(finished products) at the level of the works, the company, the country and the Community. 8.In the appendix indicate in column 01 the tonnage of hot rolled wide strip further processed inthe works and in columns 02 and 03 the tonnage of products obtained. 9.Products from continuous casting installations must always be considered not only as part of crude steel production but also, as semis (for rerolling, forging, etc.). Some of these, i.e. tube rounds and squares, must be included in line 402 of the annex. 10.Coated sheet and plate must be classified under the final coating process when the product undergoes a number of such processes except where otherwise stated. (a)e.g. by cutting to length, etc. >TABLE> II. DEFINITIONS 1.Wire rod: Finished rolled product coiled while hot into irregular coils. The cross section of wire rod may be circular, oval, square, rectangular, hexagonal, octagonal, semicircular or other. Its surface is normally smooth (a) 2.Concrete reinforcing bars: Rounds and squares of 5 mm and over, uniform surface, crenelated or ribbed. These products which are mainly for the manufacture of reinforcement for reinforced concrete may have been subjected to regular cold deformation such as for example torsion around the longitudinal axis. 3.Other merchant bars are finished hot rolled products which do not come under any other heading of this chapter and are not: permanent way material (rails, sleepers, fishplates), sheet piling, wide-flanged beams, other beams, sections and channels of I, U and H profile of 80 mm or more. 4.Wide flats are products of rectangular section, hot rolled lengthwise in a closed box or universal mill, with a thickness of 4 mm and more and with a width exceeding 150 but not exceeding 1250 mm. They are always delivered inflat panels. 5.Hot rolled narrow strip is a rolled product with sheared or non-sheared edges of rectangular section, width less than 600 mm and the thickness of which does not exceed one tenth of the width, produced in straight lengths, in coils or folded bundles. It may also be manufactured by slitting a wide hot rolled strip. 6.Plate and sheet are rolled flat products which are not covered by the definitions of wide flats or hot rolled wide strip or hot rolled narrow strip above. When supplied in square or rectangular form these products must have a width of 600 mm or more if hot rolled, or more than 500 mm if cold rolled to distinguish them from narrow strip supplied in lengths. 7.Electrical sheet has a loss of watts per kilogram under a current of 50 cycles and induction of 1 Tesla evaluated according to the Epstein method. -Less or equal to 2.1 watts the thickness does not exceed 0.2 mm. -Less or equal to 3.6 watts if the thickness is between 0.2 and 0.6. -Less or equal to 6 watts if the thickness is between 0.6 mm inclusive and 1.5 mm inclusive. 8.Tinplate, other tinned sheet and plate covered by the Treaty: Plate, sheet and strip, hot or cold rolled, covered with a metallic layer with tin content equal to or greater than 97% by weight whether or not these products are coated with a layer of varnish. 9.T.F.S. sheet: Sheet and strip generally of a thickness less than 0.50 mm electrolytically coated with chromium or chromium oxide or both, the total thickness being in general equal to or less than 0.05 Ã ¬m. 10.Backplate: Flat product of mild carbon steel less than 0.50 mm thick supplied in sheets or in coils the surface of which is suitable for tinning, lacquering or printing and is not oiled. 11.Zinc-coated sheet: Hot or cold rolled sheet in coils or lengths (cold rolled lengths over 500 mm), flat or corrugated, which has been zinc-coated by hot dipping or electrolytically on one or both sides. 12.Hot rolled wide strip: Flat hot rolled products in strip, th width of which is greater than or equal to 600 mm, which immediately after the final rolling pass or after pickling or continuous annealing are spirally coiled in regularly superimposed coils in order to form a coil with lateral surfaces almost smooth. All cold plate and sheet in coils or not should be included in lines 167 and 168. 13.Semi-finished products: -All products obtained directly by continuously casting steel. -Products obtained by simply rolling ingots such as blooms, billets, sheet bars, rounds and squares for seamless tubes and blanks for sections. -All tube rounds and squares are to be entered as semi-finished products (under their own heading), even if their surface finish exceeds that of the semi-finished products given above, on the basis of their destination and the appropriate specifications for the destination in question. (a)Taking into account this definition, wire rod delivered finished and cut to length is classed with merchant bars of the same form and size; subject to current size tolerances, whereas all products supplied in coils are counted on line 132 (wire rod) even if they intended for concrete construction work. Questionnaire 2-14 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 >TABLE> Questionnaire 2-16 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 >TABLE> EXPLANATORY NOTES I. - GENERAL 1.the questionnaire must be filled in by all steelworks which produce hith quality and special steels (including locally integrated steel foundries) but not by independant steel foundries. 2.Each works must fill in a separate questionnaire even if several of them form part of the same company. 3.The production figures should not include steel which is immediately converted into iron by recarburization (manufacture of refined iron). 4.The month is considered to be a calendar month. II. - THE LINESD AND COLUMNS A. - The lines Lines 10 to 30: ingots and continuously cast steel products Ingots are steel products for rolling, forging or the manufacture of seamless tubes, obtained by casting liquid steel into an ingot mould. Faulty products recognized as such on leaving the ingot moulds and for immediate remelt must not be included. The tonnages should show the gross weight of the ingots as they leave the moulds. The total production of continuous casting plants is the gross weight of usable semi-finished products obtained measured at the point at which the products are removed from the casting machine after cutting and before being dressed.(1). Line 40: The production of liquid non-alloy and alloy steel for casting is the gross weight of the steel delivered to the foundry. B. - The columns Columns 01 to 01: To avoid double counting duplex steel should be entered only in the category corresponding to the plant in which it receives its final treatment. For example, electric steel from the basic oxygen furnace and taken directly in the molten state to the acid electric furnace or open hearth steel taken to the elctric frunace should not be counted twice. On the other hand if steels of different origin are mixed in one ladle before being cast behy should be classified according to their method of manufacture. The AOD process, vacuum treatments, ladle treatments etc., are considered to be after-treatments subsequent to the principal process; in these cases the crude steel should be included under the principal process. III. - GENERAL DEFINITION OF SPECIAL STEELS Special steels(2) are those steels which are processed to obtain special characteristics appropriate to a special use. Special steels are intended, in general, for heat treatment(3) owing to their consistent response to such treatment. Moreover owing to their particular conditions of manufacture, these steels generally have a degree of cleanness, particularly with regard to inclusions, superior to that of quality steels. These characteristics are such that they cannot be achieved except by special care in manufacture and hot rolling and by constant checking during production, which cannot be consistently guaranteed by the general method of production used for basis steels and quality steels. The include alloy and non-alloy which are distinguished from basis and quality steels to EURONORM 20/74 in accordance with the following classification table. >TABLE> Questionnaire 2-16 Appendix COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 ANNUAL PRODUCTION OF SPECIAL STEELS (ALLOY AND NON ALLOY) BY TYPE OF PRODUCT AND STEEL QUALITY EXPLANATORY NOTES I. - General N °te It is left to each country to determine whether the information to be returned is in terms of production or of total gross deliveries. See explanatory notes to Questionnaires 2-16 and 2-74. II. - Remarks on the lines 1.Line 31: Included in this line are all products considered as bars and flats according to clause 5.2.1.2.1. of EURONORM 79-82. 2.Line 38: This line also includes special sections. III. - Definitions 1.General definition of special steels - See questionnaire 2-16. 2.Categories of alloy special steels - See questionnaire 2-16. 3.Finished rolled products - See questionnaire 2-13. 4.Semi-finished products: All products obtained directly by continuously casting steel. Products obtained by simply rolling ingots such as blooms, billets, sheet bars, rounds and squares for seamless tubes (including analogous products for polygonal cross-section) and blanks for sections. (These are generally destined to be converted into ECSC finished products, forged products or seamless tubes.) N.B.: Rolled semi-finished products of square or rectangular cross-section, together with blanks for section comply with the criteria laid down in Euronorm 82-82, Chapter 4: Their cross-section is generally square or rectangular with corners rounded to a greater or lesser extent: its dimensions are constant throughout the length of a piece but with wide tolerances. (Blanks for sections can have a complex cross-section appropriate to the shape of the finished product and the corresponding rolling technique; their area of cross-section is 2500 mm2 or more.) The side faces are more or less convex or concave; they may retain impressions from rolling or forging, having been wholly or partly subjected to turning, planing, scraping, grinding, flaming, etc. All tube rounds and squares are to be entered as semi-finished products (under their own heading), even if their surface finish exceeds that of the semi-finished products given above, on the basis of their destination and the appropriate specifications for the destination in question. >TABLE> Questionnaire 2-50 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL & CAST IRON SCRAP BALANCE SHEET in Community works producing crude iron, steel and rolled products, including re-rolling works and locally integrated steel foundries and other steel processing industries but excluding locally integrated iron foundries. EXPLANATORY NOTES I. GENERAL A.Locally integrated works or operations are those under the same management and in the same location. B.The form should be completed by all the Community works which produce iron, steel and finished rolled products or end products covered by the Treaty, and which consume and/or produce scrap. Where the works has a locally integrated steel foundry this should be considered an integrated part of the works. The form applies to rolling mills which directly re-roll used products not usually considered as scrap. All iron and steelworks which have no resources of their own and which therefore buy in their scrap from other works must complete this questionnaire in the same way as producers. Iron foundries, whether integrated or not, and non-integrated steel foundries are excluded. C.A separate questionnaire should be filled in for each works even if several of them belong to the same company. D.The month is the calendar month. E.In this questionnaire the following should be considered as scrap: 1)Any iron or steel scrap arising during the production and processing of iron or steel or recovered from old articles of iron or steel which is suitable for remelting (including scrap which is purchased). 2)Runners and other steel pouring scrap (normal or bottom-poured), including funnels and gates, waste form delivery pipes in bottom pouring, etc., and also reject and defective ingots not included in production. 3)Ladle skulls (except from sand casting). On the othe hand waste containing iron which is significantly contaminated with nonmetallic material and which arises during melting or heat treatment or mechanical treatment should not be included under scrap, for example: Blast-furnace runners. Launders from casting, splash and other waste from pouring of iron, waste from casting pits. Steelworks slag. Scale from reheating furnaces and rolling and forging. Spatter from convertors. Flue skull and lip skull. Skulls and remainders arising from sand casting. F.Receipts in the works from stocks held by the company outside the works should be divided between lines 30 to 50 if the origin is known. If this is not the case they should be entered in line 30. II. COMMENTS ON THE LINES Lines 10 and 300: Stocks in the whole works including locally integrated activities should be entered in these lines (including steel foundries) with the exception of stocks held in iron foundries. Line 21: Indicate here runners and other casting scrap, from the steelworks and from integrated steel foundries: sprues, dozzle from steel casting. Include faulty and reject ingots not counted in production. Lines 22 and 23: Process scrap is that which arises in the manufacture of semis, rolled products and forged products, also ingot waste and defective ingots and steel castings which are detected as being defective after they have left the smelting plant of foundry (i.e. after they have been counted in production of crude or cast steel). Also included is all steel and cat iron waste from ordinary production in all locally integrated further processing works. Line 22: Mill scrap which is to be re-rolled in own ECSC rolling mills does not count as new scrap. >TABLE> Line 23: Include scrap arising in locally integrated steel foundries, forges, tube, works and wire works, and cold rolling plants, works for metal construction and other departments processing steel with the exception or iron foundries (see above note I.A.). Line 24: Recovered scrap is steel and cast iron arising from repair and demolition, the scrapping of old plant, machinery and apparatus, e.g. ingot moulds. Lines 30 to 60: Shipbreaking scrap from demolition yards in the Community should be counted as domestic and Community scrap. If the works which buys the scrap from a merchant does not know the origin of the scrap in question, it should be assumed to be domestically arising scrap and be indicated in line 43. Line 30: Receipts of scrap from other works or divisions of the same company in the same country, including blast furnaces, steel works, rolling mills, iron foundries (including the integrated iron foundries). Receipts of scrap from works other than those making or using steel, e.g. mines should be incuded in line 42. Line 41: Indicate here the receipts from other steel companies works as for line 30. Line 42: This should show receipts of scrap from the domestic market received directly from non-steel companies such as steel or iron foundries, tube works forges construction industry, extraction industry, shipyards, railway companies, engineering industry, and any metal manufacture, etc. Line 43: This should show the purchases of iron and steel scraped from merchants. Scrap not purchased from merchants but merely transported by them as agents should be shown on the line according to origin. Lines 110 and 120: In columns 01 to 03 indicate by quality the total consumption of categories of scrap defined above. Line 110: This line should show the quantities consumed in the production of iron in the blast-furnaces, and also sinter plants. Line 120: This should show the consumption of scrap used in the total production of crude steel including Duplex production. Line 121: Pure oxygen steels: L.D., L.D.A.C., O.L.P., Kaldo, O.B.M., L.W.S., etc. Steels made by using an oxygen enriched blow should be recorded on lines 122 to 124 according to process. Line 500 Indicate here the stocks held by the company outside the works but within the country. III. OBSERVATIONS ON THE COLUMNS Columns 01: N °n-alloy iron scrap comprises old iron castings together with scrap arising from the manufacture of crude iron and iron castings. Burnt calcined castings or castings attacked with acid are not included. Column 02: Alloy scrap contains, alone or combined, more than: 1.0%chromium0.15%molybdenumsilicon 0.5%cobalt1.0%nickelover 2% in steel scrap 7.0%manganese0.5%tungstenover 7% in cast iron scrap 0.2%vanadium Questionnaire 2-51 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 Consumption of raw materials for production of crude-iron EXPLANATORY NOTES I. GENERAL INSTRUCTIONS 1.The questionnaire covers all crude-iron-productin works of the steel indsutry and all sinter plant owned by the iron and steelsworks of the Community. 2.A separate questionnaire should be completed for each works even if several of them are part of the sam company. 3.The sinter plant includes all the plant for sintering prior to being charged into the balst-furnace and to agglomerate. 4.The quarter under consideration is the calendar quarter. 5.The data required concerns the constituent elements of the burden of of the charge sintered. 6.the iron ocnent or manganese content of the various elemnts of the charge and the productin should be calculated according to the results of chemical analysis made form time to time on the raw materials. For ore take inot account its natural water content. II. DEFINITIONS 1.Crude-iron-producing plant includes: blast-furnaces, electric iron-making furnaces, and cupolas when the iron is intended for sale a such. 2.Iron-ore includes ores containing iron, but of which the manganese content is less then 20% (dry weight). Iron-ore is any commercial ore which is delivered by the mines whatever the treatment which it may be given before it is received by the works. 3.Manganese ores are ores with 20% and over of manganese (dry weight). 4.Scrap is considered to be: a)Any iron or steel scrap arising in the production of iron and steel and which is suitable for remelting. b)Runners and other steelworks casting scrap. c)Iron or steel waste purchased from outside. However, material containing iron which is classified either as iron oxides to be included in line 90, or as other ferrous materials to be included in line 110, is not to be considered as scrap. 5.Iron oxides include mill scale, reheating scale, forging scale and converter spatter. 6.Other ferrous materials (line 110) are iron and steel waste which is significantly contaminated with non-metallic materials, including blast furnace runners, splash, skulls and slag and converter dust. 7.Examples of other additives (line 120) are dolomite, bauxite, etc. >TABLE> Questionnaire 2-53 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 >TABLE> Questionnaire 2-54 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 Consumption of raw materials in steelworks EXPLANATORY NOTES I. GENERAL 1.The questionnaire applies to all Community steelworks whose production is counted in questionnaire 2-11 including steel foundries which are locally integrated but not independant steel foundries. 2.A separate questionnaire should be filled in for each works even if several of them belong to the same company. 3.The quarter under consideration is the calendar quarter.4.The data required concern the elements which make up the converter charge and furnace charge (see note below the columns). 5.The iron content in the materials (column 06) should be calculated according to the results of the chemical analysis done from time to time. With regard to ores take account of their natural content of water. II. NOTES ON THE LINES Lines 10-20: Iron-ore includes ores containing iron, but of which the manganese content is less than 20% (dry weight). Iron-ore is any commercial ore delivered by mines whatever the treatment which it may be given before it is received by the works. Manganese ores are ores containing 20% and over of manganese (dry weight). Lines 31 to 35: Iron covers the following products: Ferrous products containing more than 2% of carbon and which may contain either separately, or togehter 3% and less of phosphorus 8% and less of silicon 30% and less of manganese 10% and less of chromium 10% and less in total of other elements (nickel, copper, aluminium, titanium, vandiu, molybdenum, etc.). (For more details see questionnaire 2-10). Line 40: include ferro-silicon Line 50: Scrap is considered to be: (a)Any iron or steel scrap arising in the production of iron and steel which is suitable for remelting. (b)Runners and other steelworks casting scrap. (c)Iron or steel waste purchased from outside. However, material containing iron which is classified either as iron oxides or as other ferrous materials to be included in line 60, is not to be considered as scrap. Line 60: Iron oxides include mill scale, reheating scale, forging scale and converter spatter. Other ferrous materials are iron and steel waste which is significantly contaminated with non-metallic materials, including blast-furnace runners, splash, slag and ladle skulls from sand casting. III. N °tes on the columns Enter in each column all the materials used in the production plant in question. Make no correction in the case of steel in a quality which is then used to manufacture another steel (Duplex steel). The AOD process, vacuum treatments, ladle treatments, etc., are considered to be after-treatments subsequent to the principal steelmaking processes indicated in the columns. The quantities of raw materials utilized should be indicated in the column corresponding to the principal process. >TABLE> Questionnaire 2-55 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 >TABLE> EXPLANATORY NOTES I. GENERAL 1.The quesitonnaire applies to all steelworks in the Community which produce crude iron and crude steel, and to all associated sinter plants. 2.A separate questionnaire should be filled in for each works even if several belong to the same company. 3.The year is the calendar year. II. DEFINITIONS 1.Iron ore includes ores containing iron but of which the manganese content is less than 20% (dry weight). Iron ore is any commercial ore which is delivered by the mines whatever the treatment which it may be given before it is received by the works. Manganese ores are ores containing 20% and over of manganese (dry weight). 2.Sinters and briquettes are products made by sintering the constituent raw materials in a sinter plant or similar plant before charging to a blast furnace. 3.Blended mixtures are mixtures prepared in advance in a blending plant from various constituent elements before charging to a sinter plant. 4.Stocks include all the products and raw materials held by the works on the last day of the year, either within its boundaries or held by the company outside its boundaries, except coking coal. 5.Raw materials and fuels should be recorded according to their state on receipt. >TABLE> >TABLE> Questionnaire 2-56 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 RECEIPTS OF ECSC STEEL PRODUCTS DIRECT OR VIA MERCHANTS EXPLANATORY NOTES 1.The questionnaire applies to all ECSC steelworks. 2.A separate questionnaire should be filled in for each works even if several of them form a part of the same company. 3.The month is the calender month. 4.A separate questionnaire should be filled in for each of the following qualitites: -ordinary steels -non alloy special steels -low alloy special structural steels -stainless and heat resisting steels -other alloy steels -total all qualities. 5.The product definitions correspond to that of questionnaire 2-71. 6.All physical receipts of ECSC products including downgraded material not for immediate remelting are to be reported; including: -receipts for jobbing in the ECSC works -ECSC products received back after a jobbing process -material for conversion into other ECSC products and/or for resale in the same form. 7.Receipts by a works of material bought for direct use in activities outside the ECSC Treaty (e.g. repairs and maintenance, construction of new plant, tube mills, forges, wire drawing, etc.) are not to be declared in this questionnaire. 8.Receipts of products for re-use, such as used rails, are not to be declared in this questionnaire. >TABLE> Questionnaire 2-58 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 FUEL AND ENERGY CONSUMPTION AND BALANCE SHEET FOR ELECTRICAL ENERGY IN THE STEEL INDUSTRY (Excluding coking plant of the steel industry) EXPLANATORY NOTES I. GENERAL INSTRUCTIONS 1.The questionnaire covers all iron and steelworks within the Community including rerollers and electric generating stations of the steel industry which are used by several works or companies. These generating stations should be considered, for the purposes of this questionnaire as steelworks. (Electric generating stations which are linked to other industries, such as for example the coal industry, are excluded). 2.A separate questionnaire should be completed for each works even if several of them belong to the same company. 3.Joint steel industry electrical generating stations: Electric generating stations common to several works or steel companies should be included in the survey at the national level. N.B:Joint steel industry generating stations should answer the questionnaire directly. Works using these generating stations should not, so as to avoid double entries, include data concerning their proportion of the collective production in their individual replies to the questionnaire. The steel works should however show in their resources the receipts of electricity from joint generating stations as a total (line 60) among their receipts from outside. 4.Plant producing electricity and steam: These mixed plants should be considered in part as electricity generating stations. The fuel consumption to be entered in column 04 as far as the above are concerned should include only that used for production of electrical energy, i.e. excluding the quantities attributable to heat supply. II. COMMENTS RELATIVE TO THE LINES AND COLUMNS Column 01 (Total) Enter here the consumption of fuel and energy in the iron and steelworks in the sense of the ECSC Treaty and their auxiliary plant with the exception of coke ovens (blast furnaces, sinter plants, locally integrated steel foundries, rolling mills, etc.). Include all the consumption by auxiliary plant (for example power stations and steam plant) even if these do not function solely for the iron and steelworks plant. Exclude workshops integrated with the iron and steel works making products not included in the ECSC Treaty. Column 04 (Electrical generating stations) Show all consumption of fuel and energy used in the production of all electricity produced in the works or in the joint generating stations of several steel works. >TABLE> >TABLE> Questionnaire 2-71 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL DELIVERIES TO COMMUNITY COUNTRIES AND TOTAL DELIVERIES EXPLANATORY NOTES I. GENERAL 1.The questionnaire applies to all steelworks in the Community. 2.The month under consideration is the calendar month. 3.The deliveries are for all products, including those downgraded (such as non-prime products, plate and sheet cuttings and crop ends) but not for immediate remelting. The not delivered tonnages must be recorded taking the products in the state in which they leave the works or the works' stockyard. 4.Deliveries include any Treaty products used to pack the products before dispatch. Main principles 5.Deliveries must be reported in the main table (lines 031 to 153) according to two basic principles: (a)The deliveries to be recorded for a given month are those made for activities outside the ECSC steel industry (i.e. to consumers and stockholders in the Community and third country customers), either directly by the works making the return or through a national stockyard belonging to the works or indirectly (see 5b). Transfers between works and their own national stockyards must not be declared. (b)The commercial principle The delivery of a product is declared by the works which receives the order and invoices the delivery to the customer placing that order, even if another works dispatches the goods for the account of the invoicing works or if the goods are dispatched by a jobber or subcontractor. The declaring works reports the delivery according to the actual destination of the goods. Special cases 6.Steelworks own consumption and transfers to integrated shops outside the ECSC steel industry. Deliveries reported in the main table must include steelworks' own consumption (including repair and construction of new plants) and deliveries to integrated shops producing tubes, forgings, etc., including shops producing tyres, wheels and axles even if those are rolled. These deliveries must include those: (a)from own production; (b)from purchased material unless it has been verified that the supplying steelworks has already reported these quantities as deliveries to the market. 7.Sales to other ECSC steelworks (a)Deliveries from one ECSC steelworks to another belonging to the same company and located in the same country must not be declared. (b)Ingots, semis and hot rolled wide strip These products must be declared either: (i)on lines 011,012, 103 provided it is known definitely that they have been delivered for rerolling, resale or conversion (shearing, slitting or coating) to ECSC products, or (ii)on lines 031 to 039 if they have been delivered for the receiving steelworks' own consumption or conversion to non-ECSC products unless the receiving works is known to report these quantities as deliveries to the market, or if there is no precise information about their intended use. (c)Finished and end products These products must be declared either: (i)in the main table on lines 101 to 153 if they have been delivered for the receiving steelworks own consumption or conversion to non-ECSC produts, or if there is no precise information about their intended use or, (ii)in Annex III only if they have been delivered to an ECSC steelworks in another country for resale or conversion into other ECSC products. In such cases the receiving steelworks becomes responsible for declaring the subsequent delivery to the market. 8.Deliveries to the order of and on account for another company as principal (a)Principal an ECSC steelworks The works which invoices the delivery of the products to the customer outside the ECSC must declare the delivery in the main table and, if the dispatching works is in another country, also in Annex I. The dispatching works must only declare the delivery if the order was received from an ECSC steelworks in another country. In such cases the delivery must not be resported in the main table but only in Annex II. (b)Principal not an ECSC steelworks Deliveries to the order of and on account for a company other than an ECSC steelworks must be declared by the dispatching works in the main table, as the principal does not report the delivery statistics to the SOEC. 9.Deliveries for jobbing or subcontracting: Products dispatched for jobbing must de declared only in Annex III, and only if the jobber is in another country. 10.Deliveries after jobbing or subcontracting: (a)in cases where the principal is an ECSC steelworks of the same country, deliveries must not be declared in this questionnaire. (b)In cases where the principal is an ECSC steelworks in another country; (i)Products dispatched after jobbing must be declared by the jobber: (aa)in Annex III if the products are returning to a works or a stockyard owned by the principal or to another ECSC steelworks, (bb)in Annex II if the products are dispatched to any other destination. (ii)Products sold to the market after jobbing must be declared by the principal in the main table, whoever dispatches them, and also in Annex I if the dispatching works is in another country. (c)In cases where the principal is not an ECSC steelworks: The jobber must declare the delivery after jobbing in the main table, whatever the destination of the products, as the principal (merchant or consumer within the Community or third country customer) does not report the deliveries to the SOEC. >TABLE> II. DEFINITIONS 1.Semi finished products (a)All products obtained directly by continuously casting steel. (b)Products obtained by simply rolling ingots such as blooms, billets, sheet bars, rounds and squares for seamless tubes and blanks for sections (these are generally destined to be converted into ECSC finished products, forged products or seamless tubes). NB: rolled semi-finished products of square or rectangular cross section, together with blanks for sections, should comply with the criteria laid down in Euronorm 79-82 Chapter 4, (except forged semis). (c)All tube rounds and squares are to be entered as semi-finished products (under their own heading), even if their surface finish exceeds that of the semi-finished products given above, on the basis of their destination and the appropriate specifications for the destination in question. 2.Hot rolled wide strip is a hot rolled flat product of 600 mm or more wide which, immediately after the final rolling pass, or after continuous annealing, is wound into a regular coil which has almost flat sides or shows a regular pattern. 3.Wire rod: finished rolled product coiled while hot into irregular coils. The cross-section of wire rod may be circular, oval, square, rectangular, hexagonal, octoganal, semicircualr or other. Its surface is normally smooth.(1) 4.Conrete reinforcing bars: rounds and squares of 5 mm and over, uniform surface, crenelated or ribbed. These products which are mainly for the manufacture of reinforcement for reinforced concrete may have been subjected to regular cold deformation such as for example torsion around the longitudinal axis. 5.Other merchand bars are finished hot rolled products which do not come under any other heading of this chapter and are not: permanent way material (rails, sleepers, fishplates), sheet piling, wide-flanged beams, other beams, sections and channels of I, U, H of 80 mm and over. 6.Wide flats are products of of rectangular section, hot rolled lengthwise in a closed box or universal mill, with a thickness of 4 mm and more and with a width exceeding 150 but not exceeding 1 250 mm. They are always delivered flat. 7.Hot rolled narrow strip is a rolled product with sheared or non-sheared edges, of rectangular section, width less than 600 mm and the thickness of which does not exceed one-tenth of the width, produced in straight lengths, in coils or folded bundles. It may also be manufactured by slitting a hot rolled wide strip. 8.Hot rolled plate and sheet are rolled flat products which are not covered by the definitions of wide flats or hot rolled wide strip or hot rolled narrow strip above. When supplied in square or rectangular form these products must have a width of 600 mm or more. Lengths cut form coils are hot rolled flat products obtained by cutting hot rolled wide strip. Reversing mill plates are hot rolled products which are rolled on a reversing mill or any mill other than wide strip mill. 9.Cold rolled plate and sheet are rolled flat products in lengths and coil with a width of more than 500 mm. 10.Tinplate, other tinned sheet and plate covered by the Treaty: Plate, sheet and strip, hot or cold rolled, covered with a metallic layer with tin content equal to or greater than 97% by weight whether or not these products are coated with a layer of varnish. 11.TFS sheet Sheet and strip generally of a thickness less than 0.50 mm electrolytically coated with chromium or chromium oxide or both, the total thickness being in general equal to or less than 0.05Ã ¬m. 12.Blackplate Sheet and strip of mild carbon steel less than 0.50 mm thick supplied in sheets or in coils the surface of which is suitable for tinning, lacquering or printing and is not oiled. 13.Zinc-coated sheet Hot or cold rolled sheet in coils or lengths, flat or corrugated, which has been zinc-coated by hot dipping or electrolytically on one or both sides. 14.Electrical sheet has a loss of watts per kilogram under a current of 50 cycles and induction of 1 Tesla evaluated according to the Epsein method: (a)less or equal to 2.1 watts if the thickness does not exceed 0.2 mm, (b)less or equal to 3.6 watts if the thickness is between 0.2 mm and 0.6 mm (c)less or equal to 6 watts if the thickness is between 0.6 mm and 1.5 mm inclusive. The losses specified on lines 151 and 152 of the table relate to a sheet of 0,5 mm thickness. 15.Special steels are steels as defined in Questionnaire 2-16. III. OBSERVATIONS CONCERNING THE LINES AND COLUMNS 1.Line 013 This is hot rolled wide strip for further processing into other steel products within the Treaty - whether this is for true rerolling or another process such as shearing (to obtain hot rolled plate or sheet), slitting (to obtain hot rolled narrow strip), or coating (e.g. zinc-coating to obtain an end product). 2.Lines 031, 032 and 033 Enter deliveries of hot rolled wide strip to non-ECSC customers (consumers, stockholders and third country customers) for direct use (hot rolled wide strip considered as a finished product). 3.Lines 107 and 108 Including deslagging bars used in the works to open tapping holes. 4.Line 170 The data in this line should correspond to the data in Questionnaire 2-74, line 30. Questionnaire 2-72 Part I COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL DELIVERIES TO THIRD COUNTRIES EXPLANATORY NOTES I. General and definitions of products see questionnaire 2-71 II. Third country nomenclature Column 100: Europe: Total of columns 110 and 130. Column 110: Western Europe includes, besides the countries listed in columns 111 to 117, the following countries: IcelandMalta AndorraGibraltar The FaeroesVatican City State Column 130: Eastern Europe includes the following countries: BulgariaUSSR HungaryGDR PolandAlbania Romania Czechoslovakia Column 210: USA and possessions including: Puerto Rico, Panama Canal Zone, American Oceania, Virgin Islands of the United States Column 230: Central America: This zone includes the following countries: CubaBelizeGuadeloupe Costa RicaNicaraguaMartinique GuatemalaPanama (canal zone excluded)Cayman Islands HaitiDominican RepublicJamaica HondurasEl SalvadorBarbados MexicoBahamasWest Indies BermudaTurks and Ciacos IslandsTrinidad and Tobago Grenada Netherlands Antilles Column 240: South America: This zone includes the following countries: ArgentinaParaguay BrazilPeru BoliviaUruguay ChileGuyana ColombiaFrench Guinea Falkland IslandsSuriname EcuadorVenezuela Column 330: Near and Middle East: This zone includes the following countries: CyprusIsraelQatar LebanonJordanUnitd Arab Emirates SyriaSaudi ArabiaOman IraqKuwaitN °rth and South Yemen IranBahrain >TABLE> Questionnaire 2-72 Part II COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEl DELIVERIES TO THIRD COUNTRIES >TABLE> Questionnaire 2-73 Part I COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 DELIVERIES OF STEEL ON THE NATIONAL MARKET BY PRODUCT AND BY CONSUMER INDUSTRY EXPLANATORY NOTES I. GENERAL INSTRUCTIONS 1.This questionnaire should record the destination of all steel products in the state in which they leave the steelworks (in the sense of the Treaty). This is why this questionnaire includes the works' own consumption and the deliveries to integrated divisions of the steelworks, the activities of which do not fall under the Treaty. However, to avoid double entries they should not include deliveries to another steelworks in the sense of the Treaty if this works is to process the products into other products in the sense of the Treaty. 2.The year under consideration is the calendar year. 3.Deliveries include all products including second grades, plate and sheet cuttings and cropped ends not intended for remelting. The net delivered tonnages should be entered taking the products in the state in whcih they leave the works. 4.Deliveries should include hire rolled products in the sense of questionnaire 2-71. 5.Deliveries made to replenish stocks held in the works should not be included before the products in question are sent to the customers by the stockyard. 6.The method and principles to be followed are to classify the customers by industrial sectors and the recording of deliveries. 1st PRINCIPLE: The activity of the first recipient should be found, i.e. that which receives the steel in the form in which it is sold by the steel industry in the sense of the Treaty. 2nd PRINCIPLE: If the recipient company has several works, each works should be considered separately and its activity ascertained. 3rd PRINCIPLE: If a works has several activities, the specific section which has made the order should be established and, in agreement with the order should be established and, in agreement with the customer, the activity of the various sections in question should be definitively determinded. 4rd PRINCIPLE: If the destinee carries out several distinct activities of which only one consumes steel, the latter determines the classification of the customer even if the activity is integrated or linked to another more important activity of the customer but which does not directly concern the primary processing or the primary utilization of the steel (e.g. textiles, chemicals). In cases where companies have several activities of which only one consumes steel this could lead to the customer and the deliveries made to him being classified differently from the activity corresponding to its main function. 5th PRINCIPLE: The type of steel product delivered should never be taken into consideration to determine the activity of the recipients as this method can lead to errors. Exceptions can be admitted however if all other classification possibilities are exhausted. II. DEFINITIONS OF PRODUCTS See explanatory notes to questionnaires 2-71 Deliveries to Community countries and total deliveries. III. DEFINITIONS OF CONSUMER INDUSTRIES Below are the industries which must be included in each column of the questionnaire according to the General Industrial Classification of Economic Activities within the European Communities (NACE) and that of the UN international classification. The relationship between the headings and columns of the questionnaire and both classifications is shown in the appendix. Column 12: Forging and pressing. This heading includes forging shops integrated into the steel industry and independent forging shops except those integrated into other industries which are included in another heading of the questionnaire. This includes cold extrusion, the manufacture of heavy forged products and light and medium forgings and pressings including the manufacture of steel tyres, wheels or axles. However apart from the forging industry as such, manufactures of the following products: forged nuts and bolts, coupling flanges and forged springs, will be classified according to the type of products in question in the sectors to which they belong. Column 13: Steel tube industry Manufacture of seamless tubes and welded tubes of plate and sheet, strip or coils, hot or cold rolled including production of precision tubes and special purpose tubes (e.g. electrical conduit). Column 14: Wire drawing Manufacture of simple drawn wire obtained from wire-rod. Column 15: Drawing Manufacture of bars and solid sections by drawing, turning or grinding with reduction of the material thickness. Column 16: Cold rolled narrow strip manufacture. Manufacture of cold rolled narrow strip including strip obtained by slitting cold rolled wide strip. Column 17: Manufacture of cold formed sections Manufacture of sections obtained by cold bending of hot or cold rolled strip, sheet and plate. Column 18: Deep drawing and cutting Intermediary activities carried out by independent companies which consume flat products (mainly plate & sheet) which after cutting or deformation by deep drawing (1) are delivered in the required sizes and forms to other consumer industries. This heading also includes the deep drawing and cutting departments integrated into the steel industry but not those integrated into the other industries which constitute the headings of the questionnaire. Column 20: Machine construction, except electrical equipment. The following are included in this column: the manufacture of industrial >TABLE> machinery and tractors, of machine-tools for working metal and of other tools and equipment for use with machines, the manufacture of plant for mines, the iron and steel industry and foundries, civil engineering and the building trade, of mechanical handling equipment and of transmission equipment for motive power, the manufacture of machinery for working wood and similar materials, of paper, paper goods, printing and bookbinding machinery, of laundry and dry cleaning machinery, of plant for the leather industry, including boot and shoe machinery, the manufacture of internal combustion engines, of waterwheels and water and heat tubines and other mechanical energy producing machinery, of compressors, pumps and equipment for operating machinery by hydraulic or pneumatic means, the manufacture of spaceheating, ventilating and air conditioning equipment, of refrigerating machinery (except domestic type refrigerators and deep freeze units), the manufacture of non-electric industrial furnances and ovens, of non-electric welding equipment and the manufacture of office and data processing machinery. The column also includes engineering shops which manufacture and service components of machines or equipment. This heading does not include the manufacture of vehicles (automobiles, cycles, motorcycles, aircraft etc.) or their motors. Column 30: Electrical construction (electrical machinery equipment and supplies) This column includes the manufacture of insulated wires and cables, of electric motors, electricity generators, transformers, switches, switchgear and other basic electrical plant, the manufacture of electrical apparatus and appliances for industrial use, of batteries and accumulators, of telecommunications equipment, electronic, measuring and recording equipment, and electro-medical equipment, the manufacture of radio and television receiving sets, sound reproducing and recording equipment and of electronic equipment and apparatus (except electronic computers), of gramophones, records and prerecorded magnetic tape, the manufacture of domestic type electronic appliances, of electric lamps and other electric lighting equipment. Do not enter in this group electrical metering equipment classified in column 77. In this column only deliveries to those industries which produce these machines should be entered with the exception of electricity companies which should be entered unter column 92. Column 41: Shipyards.Sea and river shipyards constructing or repairing ships of all classes. Construction (by specialized establishment) of marine motors and special components for ships, shipbreaking yards. Column 42: Locomotives and wagons Construction and reconstruction of locomotives of all types and gauges and wagons and tramways for passengers and goods. This heading also includes the manufacture of locomotives and wagons for rail companies and repair work done in the shops which belong to them. (Thus include all deliveries which are not permanent way material or for accessories to the permanent ways: pillars, bridges etc. for the railways.) Column 43: Automobiles, bicycles and other vehicles. Includes following activities: 1. Construction of automobiles and bodywork construction Manufacture and assembly of automobiles such as commercial coaches and buses, lorries and lorry trailers, caravans, platforms for all uses and automotive vehicles for special uses (ambulances, taxis etc.), manufacture of spare parts and special components of automobiles such as motors, brakes, clutches, gear boxes, transmissions, wheels and chassis. This heading does not include tyres or inner tubes, windows for cars, electrical supplies nor mechanical handling vehicles. 2.Repairs of automobiles and bicycles. Repairs of automobiles, motor lorries, bicycles and any specialized rapairs of automobiles, motor lorries, bicycles and any specialized repair such as automobile hoods and electrical equipment. 3.Construction of cycles and motorcycles. Manufacture of motorcycles and scooters, bicycles and tricycles and tandems and individual components such as motors, spokes, hubs, saddles, frames, gears and handlebars. 4.Construction of aircraft. Construction, assembly and repair of aircraft, gliders and individual components such as motors, propellers, stabilizers and landing gear. The manufacture of navigational instruments for aircraft is categorized under column 77. Column 51: Steel and metal structures. The following activities fall in this group: - Manufacture of steel structures and parts of structures (bridges, bridge-sections, frames, frameworks, superstructures); -Manufacture of pit propping equipment; --Manufacture of standard-gauge railway track fixtures and fittings, such as building cores, points, pillars, crossings and turntables etc. Column 52: Building and public works. Includes the following activities with the exception of those which come under the group Steel and metal structures. Construction, repair and demolition of buildings, roads, public highways and waterworks such as canal building, railway (excluding railway track) embankments, piers, tunnels, underground track, elevated roadways, bridges, viaducts, dams, drainage work, cleaning work, aqueducts, irrigation and salvage operations, hydro-electric schemes, hydraulic plant, gas piping, pipelines, construction of support material (e.g. mine frames) and all other types of heavy construction work, marine work such as draglining, dredging, piledriving, draining and construction of ports and of naval installations, wells, airports, sports grounds, golf courses, swimming pools, tennis courts, car parks, communications systems such as telephone and telegraph lines and all other work carried out by private enterprises or by the Government. This heading includes subcontractors in the construction field such as scaffolders, plumbers, plasterers and electricians and the manufacture of posts and pillars and pipes of reinforced concrete etc. This heading does not include construction, repair and demolition undertaken by the staff of enterprises classed under another industry and for the account of the enterprise. Excavation and the removal of excavated soil, the sinking of shafts and dragging for the extraction of minerals are classed in various groups of the branch of mining and quarrying industries (columns 81 and 82). Column 60: Railway track. Includes the construction and maintenance of rail track or public or private tramways and accessories (e.g. rail bridges, pillars, signal posts, points etc.) if this work is undertaken directly by the companies themselves. Column 71: Metal furniture. Manufacture of metal furniture for homes, offices, public buildings for professional or restaurant use, office and shop equipment and fittings. Column 72: Nuts, bolts and screq and free-cutting steel industries. Manufacture of the following products (including forged screws, bilts, rivets etc.), bolts, screws, joints, washers, and rivets, screws and standard turned products or products to patterns. Column 73: Hardware, cutlery, tool making and locksmithing. This group includes the following activities: - Manufacture of hand tools and small agricultural, horticultural and industrial tools, cutlery; -Manufacture of all kinds of domestic furnaces and ovens (except electrical), of other domestic and commercial appliances (except electrical), of small arms and ammunition therefor and of other hardware; -Manufacture of steel doors and windows etc. from rolled angles, shapes and sections; -Manufacture of steel-wire products; -Manufacture of springs and chains, -Manufacture of locks and metal fittings. Column 74: Metallic packaging. Boxes and cans packaging preserved food, oil, milk products, tobacco, medicaments, drinks, waxes, polishes and floor polishes etc. (including aerosol cans), capsules for bottle stoppers and pots, crown corks and screw top caps for the same use. Other packaging articles such as bobbins for sticky paper coils. Questionnaire 2-73 Part II COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 DEFINITIONS OF CONSUMER INDUSTRIES (continued) Column 75: Metal drums Metal drums of all types for the transport of goods.Column 76: Boilers and other metal containers. The manufacture of metal receptacles such as jerrycans, large drums for the transport of milk, boilers, tanks including gasometers, welded gas bottles dustbins, and similar containers, and of pressure conduits with the exception of metal drums (column 75) and tins and drums for preserved food (metal packaging column 74). Column 77: Precision engineering, optics, toys. This heading covers: 1.True precision engineering. Manufacture of measuring instruments, control instruments (e.g. aeronautical navigational instruments), laboratory instruments, and precision instruments and medical or surgical instruments for surgeons, doctors and dentists. 2.Manufacture of photographic materials and optical instruments. Manufacture of optical instruments and lenses, eyeglasses and photographic material and supplies, including film and sensitive plate. 3.Manufacture and repair of watches and clocks. 4.Manufacture of musical instruments. Manufacture of musicals instruments such as pianos, stringed instruments, wind instruments, percussion instruments, record. The manufacture of gramophones comes under the group construction of machines apparatus and electrical supplies. 5.Toys and sport articles. Column 81: Coalmining. Mines, the principle activity of which is the extraction of anthracite and bituminous coals such a soft coal, semi-soft coal and lignite. Ancillary plant for the treatment of coal is included. Column 82: Other mining. 1.Mines of which the main activity is the extraction of ores: (a)mining of iron ore. (b)mining of ore excluding iron ore. 2.Crude petroleum and natural gas. Working of oil wells and natural gas pockets (including boring) and the mining of shales and bituminous sands. 3.Quarrying of building stone, clay and sand. Quarrying of stone (including slate, clay, sand and gravel. 4.Mining of non-metallic minerals not listed elsewhere. Extraction in mines and quarries of materials such as asbestos, gypsum, salt (including the working of salt pans), sulphur, asphalt, bitumen and all other non metallic mineral, excluding coal, petroleum, building stone, clay, sand and gravel. The working of guano and peat are included in this group. Column 91: Steelworks' own consumption. Included here are products used in the works for repairs, maintenance, and similar uses including new plant for the works. Column 92: Other consumers: Basically all steel processing industries and the main non-industrial steel consuming activities are grouped under the above headings. This heading other consumers includes thus in principle: 1.Industries which do not use steel as a raw amterial for ordinary production: e.g. textiles, non-ferrous products, chemicals, paper, foodstuffs, glass, leather and hide, (for the maintenance or repair of machinery, factory shops and new constructions for these industries.) 2.Other non-industrial consumers (agriculture, forestry, commerce, banking, etc.) public administration, direct requirements of defence. >TABLE> >TABLE> Questionnaire 2-73/Appendix Part I COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 Deliveries of special steels (alloy and non-alloy) on the national market by type of product and steel quality and by consumer industry EXPLANATORY NOTES I. GENERAL INSTRUCTIONS 1. This questionnaire should record the destination of all steel products in the state in which they leave the steelworks (in the sense of the Treaty). This is why this questionnaire includes the works' own consumption and the deliveries to integrated divisions of the steelworks, the activities of which do not fall under the Treaty. However, to avoid double entries they should not include deliveries to another steelworks in the sense of the Treaty if this works is to process the products into other products in the sense of the Treaty. 2. The year under consideration is the calendar year. 3. Deliveries include all products including second grades, plate and sheet cuttings and cropped ends not intended for remelting. The net delivered tonnages should be entered taking the products in the state in which they leave the works. 4. Deliveries should include hire rolled products in the sense of questionnaire 2-74. 5. Deliveries made to replenish stocks held in the works should not be included before the products in question are sent to the customers by the stockyard. 6. The method and principles to be followed are to classify the customers by industrial sectors and the recording of deliveries. 1st PRINCIPLE: The activity of the first recipient should be found, i.e. that which receives the steel in the form in which it is sold by the steel industry in the sense of the Treaty. 2nd PRINCIPLE: If the recipient company has several works, each works should be considered separately and its activity ascertained. 3rd PRINCIPLE: If a works has several activities, the specific section which has made the order should be established and, in agreement with the order should be established and, in agreement with the customer, the activity of the various sections in question should be definitively determinded. 4rd PRINCIPLE: If the consignee carries out several distinct activities of which only one consumes steel, the latter determines the classification of the customer even if the activity is integrated or linked to another more important activity of the customer but which does not directly concern the primary processing or the primary utilization of the steel (e.g. textiles, chemicals). In cases where companies have several activities of which only one consumes steel this could lead to the customer and the deliveries made to him being classified differently from the activity corresponding to its main function. 5th PRINCIPLE: The type of steel product delivered should never be taken into consideration to determine the activity of the recipients as this method can lead to errors. Exceptions can be admitted however if all other classification possibilities are exhausted. II. DEFINITIONS OF PRODUCTS 1.GENERAL DEFINITION OF SPECIAL STEELS See Questionnaire 2-16. 2.CATEGORIES OF ALLOY SPECIAL STEELS See Questionnaire 2-16. 3.FINISHED ROLLED PRODUCTS See Questionnaire 2-13. 4.SEMI-FINISHED PRODUCTS: -All products obtained directly by continuously casting steel. -Products obtained by simply rolling ingots such as blooms, billets, sheet bars, rounds and squares for seamless tubes and blanks for sections. (These are generally destined to be converted into ECSC finished products, forged products or seamless tubes.)(1) 5.Below are the industries which must be included in each column of the questionnaire according to the General Industrial Classification of Economic Activities within the European Communities (NACE) and that of the UN International Classification. The relationship between the headings and columns of the questionnaire and both classifications is shown in the appendix. Column 12: Forging and pressing. This heading includes forging shops integrated into the steel industry and independent forging shops except those integrated into other industries which are included in another heading of the questionnaire. This includes cold extrusion, the manufacture of heavy forged products and light and medium forgings and pressings including the manufacture of steel tyres, wheels or axles. However apart from the forging industry as such, manufactures of forged nuts and bolts, coupling flanges and forged springs, will be classified according to the type of products in question in the sectors to which they belong. Column 13: Steel tube industry Manufacture of seamless tubes and welded tubes of plate and sheet, strip or coils, hot or cold rolled including production of precision tubes and special purpose tubes (e.g. electrical conduit). Column 14: Wire drawing Manufacture of bars and solid sections by drawing, turning or grinding with reduction of the material thickness. Column 16: Cold rolled narrow strip manufacture. Manufacture of cold rolled narrow strip including strip obtained by slitting cold rolled wide strip. Column 17: Manufacture of cold formed sections Manufacture of sections obtained by cold bending of hot or cold rolled strip, sheet and plate. Column 18: Deep drawing and cutting Intermediary activities carried out by independent companies which consume flat products (mainly plate & sheet) which after cutting or deformation by deep drawing(2) are delivered in the required sizes and forms to other consumer industries. >TABLE> This heading also includes the deep drawing and cutting departments integrated into the steel industry but not those integrated into the other industries which constitute the headings of the questionnaire. Column 20: Machine construction, except electrical equipment The following are included in this column: the manufacture of industrial machinery and tractors, of machine-tools for working metal and of other tools and equipment for use with machines, the manufacture of plant for mines, the iron and steel industry and foundries, civil engineering and the building trade, of mechanical handling equipment and of transmission equipment for motive power, the manufacture of machinery for working wood and similar materials, of paper, paper goods, printing and bookbinding machinery, of laundry and dry cleaning machinery, of plant for the leather industry, including boot and shoe machinery, the manufacture of internal combustion engines, of waterwheels and water and heat tubines and other mechanical energy producing machinery, of compressors, pumps and equipment for operating machinery by hydraulic or pneumatic means, the manufacture of spaceheating, ventilating and air conditioning equipment, of refrigerating machinery (except domestic type refrigerators and deep freeze units), the manufacture of non-electric industrial furnances and ovens, of non-electric welding equipment and the manufacture of office and data processing machinery. The column also includes engineering shops whcih manufacture and service components of machines or equipment. This heading does not include the manufacture of vehicles (automobiles, cycles, motorcycles, aircraft etc.) or their motors. Column 30: Electrical construction (electrical machinery equipment and supplies) This column includes the manufacture of insulated wires and cables, of electric motors, electricity generators, transformers, switches, switchgear and other basic electrical plant, the manufacture of electrical apparatus and appliances for industrial use, of batteries and accumulators, of telecommunications equipment, electronic, measuring and recording equipment, and electro-medical equipment, the manufacture of radio and television receiving sets, sound reproducing and recording equipment and of electronic equipment and apparatus (except electronic computers), of gramophones, records and prerecorded magnetic tape, the manufacture of domestic type electronic appliances, of electric lamps and other electric lighting equipment. Do not enter in this group electrical metering equipment classified in Column 77. In this column only deliveries to those industries which produce these machines should be entered with the exception of electricity companies which should be entered unter column 92. Column 41: Shipyards. Sea and river shipyards constructing or repairing ships of all classes. Construction (by specialized establishments) of marine motors and special components for ships, shipbreaking yards. Column 42: Locomotives and wagons Construction and reconstruction of locomotives of all types and gauges and wagons and tramways for passengers and goods. This heading also includes the manufacture of locomotives and wagons for rail companies and repair work done in the shops which belong to them. (Thus include all deliveries which are not permanent way material or for accessories to the permanent ways: pillars, bridges etc. for the railways.) Column 43: Automobiles, bicycles and other vehicles. Includes following activities: 1.Construction of automobiles and bodywork construction Manufacture and assembly of automobiles such as commercial coaches and buses, lorries and lorry trailers, caravans, platforms for all uses and automotive vehicles for special uses (ambulances, taxis etc.), manufacture of spare parts and special components of automobiles such as motors, brakes, clutches, gear boxes, transmissions, wheels and chassis. This heading does not include tyres or inner tubes, windows for cars, electrical supplies nor mechanical handling vehicles. 2.Repairs of automobiles and bicycles. Repairs of automobiles, motor lorries, bicycles and any specialized repair such as automobile hoods and electrical equipment. 3.Construction of cycles and motorcycles. Manufacture of motor cycles and scooters, bicycles and tri cycles and tandems and individual components such as motors, spokes, hubs, saddles, frames, gears and handlebars. 4.4.Construction of aircraft. Construction, assembly and repair of aircraft, gliders and individual components such as motors, propellers, stabilizers and landing gear. The manufacture of navigational instruments for aircraft is categorized under Column 77. Column 51: Steel and metal structures. Includes the following activities: - Manufacture of steel structures and parts of structures (bridges, bridge-sections, frames, frameworks, superstructures); -Manufacture of pit propping equipment; -Manufacture of standard-gauge railway track fixtures and fittings, such as building cores, points, pillars, crossings and turntables etc. Column 52: Building and public works. Includes the following activities with the exception of those which come under Column 51 (Steel and metal structures): Construction, repair and demolition of buildings, roads, public highways and waterworks such as canal building, railway (excluding railway track) embankments, piers, tunnels, underground track, elevated roadways, bridges, viaducts, dams, drainage work, cleaning work, aqueducts, irrigation and salvage operations, hydro-electric schemes, hydraulic plant, gas piping, pipelines, construction of support material (e.g. mine frames) and all other types of heavy construction work, marine work such as draglining, dredging, piledriving, draining and construction of ports and of naval installations, wells, airports, sports grounds, golf courses, swimming pools, tennis courts, car parks, communications systems such as telephone and telegraph lines and all other work carried out by private enterprises or by the Government. This heading includes subcontractors in the construction field such as scaffolders, plumbers, plasterers and electricians and the manufacture of posts and pillars and pipes of reinforced concrete etc. This heading does not include construction, repair and demolition undertaken by the staff of enterprises classed under another industry and for the account of the enterprise. Excavation and the removal of excavated soil, the sinking of shafts and dragging for the extraction of minerals are classed in various groups of the branch of mining and quarrying industries (columns 81 and 82). Column 60: Railway track. Includes the construction and maintenance of rail track or public or private tramways and accessories (e.g. rail bridges, pillars, signal posts, points etc.) if this work is undertaken directly by the companies themselves. Column 71: Metal furniture. Manufacture of metal furniture for homes, offices, public buildings for professional or restaurant use, office and shop equipment and fittings. Column 72: Nuts, bolts and screq and free-cutting steel industries. Manufacture of the following products (including forged screws, bilts, rivets etc.), bolts, screws, joints, washers, and rivets, screws and standard turned products or products to patterns. Column 73: Hardware, cutlery, tool making and locksmithing. Includes the following activities: - Manufacture of hand tools and small agricultural, horticultural and industrial tools, cutlery; -Manufacture of all kinds of domestic furnaces and ovens (except electrical), of other domestic and commercial appliances (except electrical), of small arms and ammunition therefor and of other hardware; -Manufacture of steel doors and windows etc. from rolled angles, shapes and sections; -Manufacture of steel-wire products; -Manufacture of springs and chains, -Manufacture of locks and metal fittings. Column 74: Metallic packaging. Boxes and cans packaging preserved food, oil, milk products, tobacco, medicaments, drinks, waxes, polishes and floor polishes etc. (including aerosol cans), capsules for bottle stoppers and pots, crown corks and screw top caps for the same use. Other packaging articles such as bobbins for sticky paper coils. Questionnaire 2-73/Appendix Part II COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 EXPLANATORY NOTES (continued) Column 75: Metal drums Metal drums of all types for the transport of goods. Column 76: Boilers and other metal containers. The manufacture of metal receptacles such as jerrycans, large drums for the transport of milk, boilers, tanks including gasometers, welded gas bottles dustbins, and similar containers, and of pressure conduits with the exception of metal drums (Column 75) and tins and drums for preserved food (metal packaging Column 74). Column 77: Precision engineering, optics, toys. This heading covers: olu4V>1.True precision engineering. Manufacture of measuring instruments, control instruments (e.g. aeronautical navigational instruments), laboratory instruments, and precision instruments and medical or surgical instruments for surgeons, doctors and dentists. 2.Manufacture of photographic materials and optical instruments: Manufacture of optical instruments and lenses, eyeglasses and photographic material and supplies, including film and sensitive plate. 3.Manufacture and repair of watches and clocks. 4.Manufacture of musical instruments. Manufacture of musicals instruments such ¹as pianos, stringed instruments, wind instruments, percussion instruments, record. The manufacture of gramophones comes under Column 30 (onstruction of electrical machinery, equipment and supplies. 5.Toys and sport articles. Column 81: Coalmining. Mines, the principle activity of which is the extraction of anthracite and bituminous coals such a soft coal, semi-soft coal and lignite. Ancillary plant for the treatment of coal is included. Column 82: Other mining. 1.Mines of which the main activity is the extraction of ores: a)mining of iron ore. b)mining of ore excluding iron ore.; 2.Crude petroleum and natural gas. Working of oil wells and natural gas pockets (including boring) and the mining of shales and bituminous sands. 3.Quarrying of building stone, clay and sand: Quarrying of stone (including slate, clay, sand and gravel. 4.Mining of non-metallic minerals not listed elsewhere. Extraction in mines and quarries of materials such as asbestos, gypsum, salt (including the working of salt pans), sulphur, asphalt, bitumen and all other non metallic mineral, excluding coal, petroleum, building stone, clay, sand and gravel. The working of guano and peat are included in this group. Column 91: Steelworks' own consumption. Included here are products used in the works for repairs, maintenance, and similar uses including new plant for the works. Column 92: Other consumers Basically all steel processing industries and the main non-industrial steel consuming activities are grouped under the above headings. This heading other consumers includes thus in principle: 1.Industries which do not use steel as a raw amterial for ordinary production: e.g. textiles, non-ferrous products, chemicals, paper, foodstuffs, glass, leather and hide, (for the maintenance or repair of machinery, factory shops and new constructions for these industries.) 2.Other non-industrial consumers (agriculture, forestry, commerce, banking, etc.) public administration, direct requirements of defence. >TABLE> >TABLE> Questionnaire 2-74 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL DELIVERIES OF ALLOY AND NON-ALLOY SPECIAL STEELS BY CATEGORIES IN COMMUNITY COUNTRIES AND THIRD COUNTRIES EXPLANATORY NOTES I. - GENERAL OBSERVATIONS 1.The questionnaire covers all steel works in the Community producing special steels (including integrated steel foundries) but not independant steel foundries. 2.The month under consideration is the calendar month. 3.Deliveries include all delivered tonnages of special steels, taking the products in the state in which they leave the steel departments in the sense of the Treaty. (They include therefore steel delivered in the form of semis or finished products to department outside the Treaty but integrated with steel works, except for hot metal). 4.Deliveries must be reported according to the commercial principle: the delivery of the products is declared by the works which receives the order from and invoices the delivery to the non-ECSC customer (i.e. consumers, stockholders and third country customers) placing that order, even if another works despatches the goods for the account of the invoicing works or if the goods are despatched by a jobber or sub-contractor. Special cases Jobbing and subcontracting Finished products despatched for jobbing mut not be declared if the jobber or sub-contractor is located in an ECSC country (or in a third country, provided that the products obtained are declared by the principal as deliveries). In a case where the principal is not a works within the ECSC steel industry (whatever its nationality) the jobber or sub-contractor must report the delivery of the finished products obtained. Deliveries to other ECSC steelworks (a)To avoid double counting, deliveries of ingots, semis and hot rolled wide strip from one ECSC steelworks to another belonging to the same company and located in the same country must not be declared. (b)For finished or end products, any deliveries between ECSC steelworks must be excluded. The steelworks receiving such products must declare the subsequent deliveries, whether it resells them in the same state, converts them into other Treaty products or converts them into non-Treaty products in integrated shops. 5.The deliveries to be recorded for a given month are those made directly to a customer by the works making the return or through a national stockyard belonging to the works. Transfers between works and their own national stockyards must not be declared. II. GENERAL DEFINITION OF SPECIAL STEELS See questionnaire 2-16. III. CATEGORIES OF ALLOY SPECIAL STEELS See questionnaire 2-16. >TABLE> Questionnaire 2-74/Appendix COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 DELIVERIES OF SPECIAL STEEL (ALLOY AND NON-ALLOY) BY TYPE OF PRODUCT AND STEEL QUALITY TO COMMUNITY COUNTRIES AND THIRD COUNTRIES EXPLANATORY NOTES 1. GENERAL 1.The questionnaire applies to all steelworks in the Community. 2.The month under consideration is the calendar month. 3.A separate questionnaire should be filled in for each of the following qualities : (i)non-alloy special steels, (ii)low alloy special structural steels, (iii)stainless and heat resisting steels, (iv)other alloy steels, (v)total, all qualities. 4.The deliveries are for all products, including those downgraded (such as non-prime products, plate and sheet cuttings and crop ends) but not for immediate remelting. The net delivered tonnages must be recorded taking the products in the state in which they leave the works or the works' stockyard. 5.Deliveries include any Treaty products used to pack the products before dispatch. Main principles 6.Deliveries must be reported in the main table (lines 020 to 118) according to two basic principles : (a)The deliveries to be recorded for a given month are those made for activities outside the ECSC steel industry (i. e. to consumers and stockholders in the Community and third country customers), either directly by the works making the return or through a national stockyard belonging to the works or indirectly (see 6(b)). Transfers between works and their own national stockyards must not be declared. (b)The commercial principle The delivery of a product is declared by the works which receives the order and invoices the delivery to the customer placing that order, even if another works dispatches the goods for the account of the invoicing works or if the goods are dispatched by a jobber or subcontractor. The declaring works reports the delivery according to the actual destination of the goods. Special cases 7.Steelworks own consumption and transfers to integrated shops outside the ECSC steel industry. Deliveries reported in the main table must include steelworks' own consumption (including repair and construction of new plants) and deliveries to integrated shops producing tubes, forgings, etc., including shops producing tyres, wheels and axles even if those are rolled. These deliveries must include those: (i)from own production; (ii)from purchased material unless it has been verified that the supplying steelworks has already reported these quantities as deliveries to the market. 8.Sales to other ECSC steelworks (a)Deliveries from one ECSC steelworks to another belonging to the same company and located in the same country must not be declared. (b)Ingots, semis and hot rolled wide strip These products must be declared either: (i)on lines 011, 012, 013 provided it is known definitely that they have been delivered for rerolling, resale or conversion (shearing, slitting or coating) to ECSC product, or (ii)on lines 020 to 039 if they have been delivered for the receiving steelworks' own consumption or conversion to non-ECSC products unless the receiving works is known to report these quantities as deliveries to the market, or if there is no precise information about their intended use. (c)Other products These products must be declared either: (i)in the main table on lines 105 to 118 if they have been delivered for the receiving steelworks' own consumption or conversion to non-ECSC products, or if there is no precise information about their intended use or, (ii)in Annex III only if they have been delivered to an ECSC steelworks in another country for resale or conversion into other ECSC products. In such cases the receiving steelworks becomes responsible for declaring the subsequent delivery on to the market. 9.Deliveries to the order of and on account for another company as principal. (a)Principal an ECSC steelworks The works which invoices the delivery of the products to the customer outside the ECSC must declare the delivery in the main table and, if the dispatching works is in another country, also in Annex I. The dispatching works must only declare the delivery if the order was received from an ECSC steelworks in another country. In such cases the delivery must not be reported in the main table but only in Annex II. (b)Principal not an ECSC steelworks Deliveries to the order of and on account for a company other than an ECSC steelworks must be declared by the dispatching works in the main table, as the principal does not report the delivery statistics to the SOEC. 10.Deliveries for jobbing or subcontracting Products dispatched for jobbing must be declared only in Annex III, and only if the jobber is in another country. 11.Deliveries after jobbing or subcontracting (a)In cases where the principal is an ECSC steelworks of the same country, deliveries must not be declared here. (b)In cases where the principal is an ECSC steelworks in another country: (i)Products dispatched after jobbing must be declared by the jobber (aa)in Annex III if the products are returning to a works or a stockyard owned by the principal or to another ECSC steelworks, (bb)in Annex II if the products are dispatched to any other destination. (ii)Products sold to the market after jobbing must be declared by the principal in the main table, whoever despatches them, and also in Annex I if the despatching works is in another country. (c)In cases where the principal is not an ECSC steelworks: The jobber must declare the delivery after jobbing in the main table, whatever the destination of the products, as the principal (merchant or consumer within the Community or third country customer) does not report the deliveries to the SOEC. II. DEFINITIONS (i)General definitions of special steel: see questionnaire 2-16. (ii)Categories of alloy steel: see questionnaire 2-16. (iii)Product definitions and observations concerning the lines: see questionnaire 2-71. >TABLE> Questionnaire 2-79 I COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 CRUDE IRON DELIVERIES AND NEW ORDERS FOR SALES OF CRUDE IRON EXPLANATORY NOTES I. General 1.Enter all quantities which count as a sale, including those between different companies in the same country. Exclude deliveries between different works in the same company in the same country, since these deliveries are not sales, but are to satisfy demands of a steelworks under the Treaty or works of same company which is outside the Treaty. These rules apply also to new orders and order books. 2.New orders received in the period must be reported net of cancellations relating to orders in current and previous periods. II. Definition of products For definition of crude iron categories, see explanatory notes in questionnaire 2-10 Production of crude iron of the Commission. >TABLE> Questionnaire 2-79 II COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 CRUDE IRON DELIVERIES TO THIRD COUNTRIES THIRD COUNTRY NOMENCLATURE Column 100: Europe: Total of columns 110 and 130. Column 110: Western Europe includes, besides the countries listed in columns 111 to 117, the following countries: IcelandMaltaN °rway AndorraGibraltar The FaeroesVatican City State Column 130: Eastern Europe includes the following countries: BulgariaUSSR HungaryGDR PolandAlbania Romania Czechoslovakia Column 210: N °rth America, Canada, Newfoundland and U.S.A. and possessions including: Puerto Rico, Panama Canal Zone, American Oceania, Virgin Islands of the United States Column 220: Central America and South America: This zone includes the following countries: CubaBelizeGuadeloupe Costa RicaNicaraguaMartinique GuatemalaPanama (canal zone excluded)Cayman Islands HaitiDominican RepublicJamaica HondurasEl SalvadorBarbados MexicoBahamasWest Indies BermudaTurks and Ciacos IslandsTrinidad and Tobago Grenada Netherlands Antilles South America : This zone includes the following countries: ArgentinaParaguay BrazilPeru BoliviaUruguay ChileGuyana ColombiaFrench Guinea Falkland IslandsSuriname EcuadorVenezuela >TABLE> Questionnaire 2-80 COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL NEW ORDERS (COMMUNITY AND THIRD COUNTRIES) EXPLANATORY NOTES General N °tes and Definitions 1.New orders received in the period must be reported net of cancellations relating to orders in current and previous periods. 2.For other explanatory notes, see questionnaire 2-71 - Deliveries. >TABLE> Questionnaire 2-81 Part I COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL NEW ORDERS FROM THIRD COUNTRIES EXPLANATORY NOTES I. General N °tes and Definitions 1.New orders received in the period must be reported net of cancellations relating to roders in current and previous periods. 2.For other explanatory notes, see questionnaire 2-71 - Deliveries. II. Third Country N °menclature See questionnaire 2-72. >TABLE> Questionnaire 2-81 Part II COMMISSION OF THE EUROPEAN COMMUNITIES ECSC STATISTICAL OFFICE Energy and Industrial Statistics D 3 Luxembourg, January 1986 STEEL NEW ORDERS FROM THIRD COUNTRIES >TABLE> Questionnaire S-1 STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES E-1 Luxembourg, BP 1907 Questionnaire S-1 >TABLE> NOTES 1.SCOPE OF THE SURVEY The survey covers only the iron and steel industry within the meaning of the ECSC Treaty, except for the iron ore mining industry, which is still dealt with separately. For companies concerned exclusively with the manufacture of products covered by the ECSC Treaty, the survey covers not only workers engaged in production proper, but also those employed in ancillary, subsidiary and administrative sections. For companies whose activities are only partially covered by the ECSC Treaty, the survey should cover workers insofar as they are engaged in the manufacture of ECSC products. This may involve the following sections: maintenance and ancillary activities, transport, energy production, sales and despatching, administration, book-keeping, computer centres, legal departments, property management, printing, catering and cleaning. 2.TOTAL EMPLOYMENT The total employment of each of these companies is taken to include all employees on books (employment register) as full-time or part-time workers. The term covers manual grades, non-manual grades and apprentices. Persons who have not reported for work for more than six months as a result of protracted illness, military service or other reasons are not included. It is essential that these people should be excluded so that a genuine comparison can be made of the real operational work force in the iron and steel industry. For instance, if these people were to be included in the work force statistics for those Member States with compulsory military service, and in which a conscript's job has to be guaranteed by law during his period of military service, the statistics would not be directly comparable with those of a Member State where conscription does not exist. 3.DISTINCTION BETWEEN MANUAL AND NON-MANUAL WORKERS A distinction should be drawn between manual and non-manual workers by reference to the nature of their principal duties. 3.1.Manual workers Manual workers are employees who have a contract of employment and whose wages are normally calculated on piece rates or hourly or daily rates. Employees who are paid on a monthly basis should also be included under manual workers provided the work they do is of an essentially manual nature. Foremen and supervisory personnel are not counted as manual workers even if they are paid at an hourly of daily rate. Manual workers do, however, include those employees who are engaged in the implementation or maintenance of production processes or who provide auxiliary services for the production process, e. g. maintenance personnel and craft trades (e. g. blacksmiths, boilermakers, electricians, fitters and plumbers) and employees engaged in ancillary services (e. g. rail drivers and wagon shunters, mobile plant operators, general labourers, cleaning and catering employees). 3.2.N °n-manual workers This category covers employees who are not in the main engaged in manual work and who are paid a monthly salary. It also includes employees who are paid an hourly or daily rate or who are paid on a piece-work basis, but whose main duties are not of a manual nature. N °n manual workers include: management, supervisory personnel, scientific, technical, commercial, sales, administrative and other office staff. 4.APPRENTICES AND TRAINEES This category covers persons who are employed under a specific training programme (usually for a set period) and who are paid at a special rate for trainees. It includes not only trainees on the production side and in craft trades, but also graduate trainees and trainees on the technical and administrative side. Persons who have been absorbed into the work process as a result of national job-creation schemes are only included in this category if their work can be classified predominantly as occupational training. 5.ENTRANTS This category includes all employees engaged for the first time on ECSC activities in the reporting period. They may be new appointments, transfers from non-ECSC departments to ECSC departments or transfers from manual to non-manual activities or vice versa. 6.LEAVERS This category includes all employees who leave ECSC departments in the reporting period. They may be straight cessations of employment, transfers from ECSC departments to non-ECSC departments or transfers from manual to non-manual activities or vice versa. 7.BREAKDOWN OF DEPARTURES Departures are broken down by reference to the most important social and political factors. 7.1.Dismissals and redundancies Dismissals and redundancies are terminations of the contract of employment by the employer. These categories should include only those cases in which the employee has been finally released from his duties without any arrangements being made for his subsequent activities. 7.1.1.Redundancies Economic grounds for redundancies are sales difficulties, partial closure of the works and structural reor- ganization. Redundancies which are effected as a necessary legal formality to enable an employee to receive an early pension should not be included here, but under 'early retirement'. 7.2.Resignation Resignation constitutes a termination of the contract of employment by the employee. Resignations handed in expressly to facilitate substitution of a revised contract are not to be included. 7.3.Retirement Retirement gives an employee leaving a firm the right to a pension. Generally speaking, retirement constitutes the final cessation of gainful employment, the person concerned having reached the legal age of retirement. 7.3.1.Early retirement on economic grounds By this form of retirement, the employee leaves the employ of the company before reaching retirement age and without becoming unfit for work, a continuation of employment being ruled out either by economic reasons or because of structural reorganization. The employee concerned thereby has a right to a pension or transitional compensation. 7.3.2.Early retirement on grounds of invalidity Invalidity is taken to mean unifitness for employment or other gainful activity as a result of accident or illness. The employee concerned thereby has a right to a pension. Questionnaire S-2 STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES E-1 Luxembourg, BP 1907 >TABLE> NOTES ON THE QUESTIONNAIRE 1.SCOPE OF THE SURVEY The survey covers only the iron and steel industry within the meaning of the ECSC Treaty, except for the iron ore mining industry, which is still dealt with separately. For companies concerned exclusively with the manufacture of products covered by the ECSC Treaty, the survey covers not only workers engaged in production proper, but also those employed in ancillary, subsidiary and administrative sections. For companies whose activities are only partially covered by the ECSC Treaty, the survey should cover workers insofar as they are engaged in the manufacture of ECSC products. This may involve the following sections: maintenance and ancillary activities, transport, energy production, sales and despatching, administration, book-keeping, computer centres, legal departments, property management, printing, catering and cleaning. 2.TOTAL EMPLOYMENT The total employment of each of these companies is taken to include all employees on books (employment register) as full-time or part-time work-ers. The term covers manual grades, non-manual grades and appren-tices. Persons who have not reported for work more than six months as a result of protracted illness, military service or other reasons are not included. It is essential that these people should be excluded so that a genuine comparison can be made of the real operational work force in the iron and steel industry. For instance, if these people were to be included in the work force statistics for those Member States with compulsory military service, and in which a conscript's job has to be guaranteed by law during his period of military service, the statistics would not be directly compar-able with those of a Member State where conscription does not exist. 3.DISTINCTION BETWEEN MANUAL AND NON-MANUAL WORKERS A distinction should be drawn between manual and non-manual workers by reference to the nature of their principal duties. 3.1.Manual workers Manual workers are employees who have a contract of employment and whose wages are normally calculated on piece rates or hourly or daily rates. Employees who are paid on a monthly basis should also be included under manual workers provided the work they do is of an essentially manual nature. Foremen and supervisory personnel are not counted as manual workers even if they are paid at an hourly or daily rate. Manual workers do, however, include those employees who are engaged in the implementation or maintenance of production processes or who provide auxiliary services for the production process, e. g. maintanance personnel and craft trades (e. g. blacksmiths, boilermakers, electricians, fitters and plumbers) and employees engaged in ancillary services (e. g. rail drivers and wagon shunters, mobile plant operators, general labourers, cleaning and catering employees). 3.2.N °n-manual workers This category covers employees who are not in the main engaged in manual work and who are paid a monthly salary. It also includes employees who are paid an hourly or daily rate or who are paid on a piece-work basis, but whose main duties are not of a manual nature. N °n-manual workers include: management, supervisory personnel, scien-tific, technical, commercial, sales, administrative and other office staff. 4.STANDARD WORKING TIME The standard hours of work should be set out in the form of a notional average number of hours per month based on the contractual agreements or the practices applying in the works. In principle, what is required is the normal working time of full-time personnel, applying to the majority of employees in the works. The standard hours of work should include: -days off for illness, -special leave granted either voluntarily or on the basis of legal provi-sions or contractual agreements. The following should not be included: -the number of hours representing paid leave (i. e. the monthly propor-tion of standard annual leave), -the number of hours representing Sundays and public holidays. The point in excluding paid leave and Sundays and public holidays is to obtain a reasonably accurate figure for the number of hours actually worked. 5.NUMBER OF HOURS WORKED The number of hours worked include: (a)the number of hours actually worked during normal working time; (b)the number of hours worked in addition to (a), which are normally paid at above the normal hourly rate (e. g. overtime, Sundays and public holidays and night shifts). These hours should be entered regardless of the rate paid, i. e. only one hour being entered for an hour's work paid at double-time. N ° additional work is done in the case of compensatory time off. Additional hours worked should be excluded because of their special social and political significance; (c)the time spent at the place of work during which no productive work is done, e. g. as a result of occasional non-availability of work, mechanical breakdowns or accidents, or the time spent at the place of work during which no work is done, but for which payment is guaranteed on the basis of a binding contract of employment. Provided this ILO definition is strictly adhered to, the inclusion of hours not actually worked in a guaranteed contractual arrangement would lead to distortions between the Member States, as those Member States which do not use a system of this kind would regard hours not actually worked as lost hours and would not include them in the statistics of hours worked. It would therefore be advisable to include these hours in a separate note on the questionnaire; (d)time spent at the place of work and devoted to duties like preparation of the place of work, repairs and maintenance, preparation and cleaning of tools, issuing of invoices, completion of forms on time spent on various jobs, compiling of reports; (e)the time representing short breaks at the place of work, including tea and coffee breaks. The following are not to be included as hours actually worked: (a)hours paid but not actually worked, such as paid leave, paid Sundays and public holidays, continued payment in case of illness; (b)meal breaks; (c)time spent travelling between home and the place of work and vice versa. The following are to be excluded by reason of their special social and political significance: 6.HOURS LOST Hours lost represent the time in which no work was done. 7.BREAKDOWN OF HOURS LOST Hours lost should be broken down by reference to the most important social and political factors: 7.1.Hours lost for personal reasons This category includes hours not worked by the employee for essentially personal reasons, such as official leave, illness/accident, absenteeism, special leave (e. g. leave granted for urgent family reasons, visits to the doctor, trade union activities), and other leave approved or otherwise. 7.1.1.Leave This category includes paid or unpaid free time granted on legal or contractual grounds, or on a voluntary basis. 7.2.1.Illness/accident Any case of unfitness for work because of illness or accident should be entered here. 7.2.Hours lost for economic and technical reasons This category includes temporary lay-offs for economic reasons (e. g. sales difficulties) or for technical reasons, when, for instance, a company can no longer manufacture its products because of technical shortcom-ings in the production process or because of a breakdown in the supply of raw materials. A similar situation may be brought about by labour disputes in sectors which the foundry affected depends on for supplies or sales outlets, as well as in delivery firms and in public services. (Employees not in attendance where a guaranteed work contract applies are also included, as it is the case in the United Kingdom). 7.3.Legally regulated short-time Legally regulated short-time is understood to mean time lost in respect of which financial assistance from the state is available. Financial assis-tance is, however, provided to undertakings only where the reduction in employment is brought about by economic circumstances. (The state-or-ganized special employment schemes in Luxembourg will be reported by the undertakings as legally regulated short-time). 7.4.Hours lost due to labour disputes This category covers breakdowns in production and/or administration because of strikes or lockouts. Hours lost by persons covered should be reported whether they are themselves on strike or are affected by lock-outs. 7.5.Hours lost for other reasons This category includes breakdowns in production and/or administration by reasons of force majeure, such as unforeseen natural occurrence or catastrophe or a breakdown due to unforeseen circumstances in public services, such as water, gas and electricity. Questionnaire S-8 STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES E-1 Luxembourg, BP 1907 >TABLE> NOTES 1.SCOPE OF THE SURVEY The survey covers only the iron and steel industry within the meaning of the ECSC Treaty, except for the iron ore mining industry, which is still dealt with separately. For companies concerned exclusively with the manufacture of products covered by the ECSC Treaty, the survey covers not only workers engaged in production proper, but also those employed in ancillary, subsidiary and administrative sections. For companies whose activities are only partially covered by the ECSC Treaty, the survey should cover workers insofar as they are engaged in the manufacture of ECSC products. This may involve the following sections: maintenance and ancillary activities, transport, energy production, sales and despatching, administration, book-keeping, computer centres, legal departments, property management, printing, catering and cleaning. 2.TOTAL EMPLOYMENT The total employment of each of these companies is taken to include all employees on books (employment register) as full-time or part-time work-ers. The term covers manual grades, non-manual grades and appren-tices. Persons who have not reported for work for more than six months as a result of protracted illness, military service or other reasons are not included. It is essential that these people should be excluded so that a genuine comparison can be made of the real operational work force in the iron and steel industry. For instance, if these people were to be included in the work force statistics for those Member States with compulsory military service, and in which a conscript's job has to be guaranteed by law during his period of military service, the statistics would not be directly comparable with those of a Member State where conscription does not exist. 3.DISTINCTION BETWEEN MANUAL AND NON-MANUAL WORKERS A distinction should be drawn between manual and non-manual workers by reference to the nature of their principal duties. 3.1.Manual workers Manual workers are employees who have a contract of employment and whose wages are normally calculated on piece rates or hourly or daily rates. Employees who are paid on a monthly basis should also be included under manual workers provided the work they do is of an essentially manual nature. Foremen and supervisory personnel are not counted as manual workers even if they are paid at an hourly or daily rate. Manual workers do, however, include those employees who are engaged in the implementation or maintenance of production processes or who provide auxiliary services for the production process, e. g. maintenance personnel and craft trades (e. g. blacksmiths, boilermakers, electricians, fitters and plumbers) and employees engaged in ancillary services (e. g. rail drivers and wagon shunters, mobile plant operators, general labourers, cleaning and catering employees). 3.2.N °n-manual workers This category covers employees who are not in the main engaged in manual work and who are paid a monthly salary. It also includes employees who are paid an hourly or daily rate or who are paid on a piece-work basis, but whose main duties are not of a manual nature. N °n-manual workers include: management, supervisory personnel, scien-tific, technical, commercial, sales, administrative and other office staff. 4.APPRENTICES AND TRAINEES This category covers persons who are employed under a specific training programme (usually for a set period) and who are paid at a special rate for trainees. It includes not only trainees on the production side and in craft trades, but also graduate trainees and trainees on the technical and administrative side. Persons who have been absorbed into the work process as a result of national job-creation schemes are only included in this category if their work can be classified predominantly as occupational training. 5.AGE The computational units here are completed years of life (as at 31 December: difference between year of birth and reporting year). Questionnaire S-9 STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES E-1 Luxembourg, BP 1907 >TABLE> NOTES I. GENERAL NOTES 1.SCOPE OF THE SURVEY The survey covers only the iron and steel industry within the meaning of the ECSC Treaty, except for the iron ore mining industry, which is still dealt with separately. For companies concerned exclusively with the manufacture of products covered by the ECSC Treaty, the survey covers not only workers engaged in production proper, but also those employed in ancillary, subsidiary and administrative sections. For compan-ies whose activities are only partially covered by the ECSC Treaty, the survey should cover workers insofar as they are engaged in the manufacture of ECSC products. This may involve the following sections: maintenance and ancillary activities, transport, energy production, sales and despatching, administra-tion, book-keeping, computer centres, legal departments, proper-ty management, printing, catering and cleaning. 2.TOTAL EMPLOYMENT The total employment of each of these companies is taken to include all employees on books (employment register) as full-time or part-time workers. The term covers manual grades, non-manual grades and apprentices. Persons who have not reported for work for more than six months as a result of protracted illness, military service or other reasons are not included. It is essential that these people should be excluded so that a genuine comparison can be made of the real operational work force in the iron and steel industry. For instance, if these people were to be included in the work force statistics for those Member States with compulsory military service, and in which a conscript's job has to be guaranteed by law during his period of military service, the statistics would not be directly comparable with those of a Member State where conscription does not exist. 3.DISTINCTION BETWEEN MANUAL AND NON-MANUAL WORKERS A distinction should be drawn between manual and non-manual workers by reference to the nature of their principal duties.3.1.Manual workers Manual workers are employees who have a contract of employ-ment and whose wages are normally calculated on piece rates or hourly or daily rates. Employees who are paid on a monthly basis should also be included under manual workers provided the work they do is of an essentially manual nature. Foremen and supervi-sory personnel are not counted as manual workers even if they are paid at an hourly or daily rate. Manual workers do, however, include those employees who are engaged in the implementation or maintenance of production processes or who provide auxiliary services for the production process, e. g. maintenance personnel and craft trades (e. g. blacksmiths, boilermakers, electricians, fitters and plumbers) and employees engaged in ancillary ser-vices (e. g. rail drivers and wagon shunters, mobile plant opera-tors, general labourers, cleaning and catering employees). 3.2.N °n-manual workers This category covers employees who are not in the main engaged in manual work and who are paid a monthly salary. It also includes employees who are paid an hourly or daily rate or who are paid on a piece-work basis, but whose main duties are not of a manual nature. N °n-manual workers include: manage-ment, supervisory personnel, scientific, technical, commercial, sales, administrative and other office staff. II. NOTES ON COLUMNS Column 1: Process activities All manual and non-manual employees involved in the operation and control of the actual production process. Column 2: Maintenance etc. All manual and non-manual employees involved in the mainten-ance, repair of machinery, equipment, office buildings, etc. III. NOTES ON LINES Lines 1 to 12: All production activities which may take place within an ECSC iron or steelworks have been subdivided into twelve stages. Employees directly engaged in the production processes and, where possible, employees engaged in repair and maintenance must be allocated to one of these stages. Also any other employees whose work belongs to a specific production stage should be reported against the appropriate line for that production stage. Thus the decisive factor in calssifying an employee is his function and not his hierarchical position. Lines 14 to 19: It should be emphasized that only employees engaged in ECSC Treaty activities are to be included in the return. Line 14: Central engineering and maintenance services Relates to all employees engaged in repair and maintenance, including those engaged in the manufacture of spare parts. Line 15: Central transport services Relates to the company's own employees providing rail and road transport, and other material handling activities, including employees who are solely engaged in the maintenance of rail and road transport, etc. (Crane drivers, slingers, etc. who provide a service solely to a particular production stage or activity, should be included in that production stage or activity). Line 16: Quality control and production planning Relates to chemical laboratories, metallurgical services, quality control and production planning, which provide a service across the works. (Employees providing the above service solely to a particular production stage should be included in that production stage). Line 17: Stocks and warehouseing Relates to stockholding facilities for ECSC products where a company has established sales serviced from stock, it may include slitting, cut-up lines, cold mangles, packaging, etc. If these activities are carried out at the end of a product finishing stage, then the employees involved should be included in that production stage. Line 18: Central administration, etc. Relates to management and professional employees, and those providing scientific and technical advise, communications and information processing services. It also includes employees in research laboratories, finance, purchasing and supplies, sales and distribution, personnel, and those providing service to the company itself (i. e. to shareholders, company assets, etc.), and clerical staff not included in lines 1 to 17. Line 19: Others, not elsewhere allocated Relates to employees who are not included in lines 1 to 18 but who are engaged in ECSC activities, e. g. those engaged in energy production, security and fire services, social services, etc. Line 20: Total The total should correspond to the sum of columns 1 and 2 of line 4 of form S-1 for the December return. >TABLE> (1)In contrast to the definition used by the Levy Office the front scrap is not included. (1)In contrast to the definition used by the Levy Office the front scrap is not included. (2)Steel is considered to be those ferrous products containing up to and including 2% of carbon (except for certain non-deforming steels with a high chromium content which may have a higher carbon content). The percentage of Fe must be higher than that of each alloying element. (3)Annealing (e.g. stress relieving full annealing or normalizing) is not considered as heat treatment. (1)Taking into account this definition, wire rod delivered finished and cut to length is classd with merchant bars of the same form and size, subject to current size tolerances. (1)After this processing the plates and sheets or the other products concerned are no longer subject to the Common Market of the ECSC. (1)Rolled semi-finished products of square or rectangular cross-section, together with blanks for sections comply with the criteria laid down in Euronorm 79-82, Chapter 4. (2)After this procession the plates and sheets or the other products concemed are no longer subject bo the common market of the ECSC.